UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. OMB Number:3235-0101 OMB APPROVAL OMB Number:3235-0101 Expires: May13, 2017 Estimated average burden hours per response…….….1.00 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) Scripps Network Interactive (b) IRS IDENT.NO. 61-1551890 (c) S.E.C. FILE NO. 1-34004 WORK LOCATION 1 (d) ADDRESS OF ISSUERSTREETCITYSTATE ZIP CODE (e) TELEPHONE NO. 9721 Sherrill BoulevardKnoxvilleTennessee 37932 AREA CODE NUMBER 694-2700 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD Scripps Family Revocable Trust UA 6/9/92 (b)
